UNITED STATES COURT OF APPEALS
                                          Tenth Circuit
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80294
                                         (303) 844-3157
Patrick J. Fisher, Jr.                                                                 Elisabeth A. Shumaker
Clerk                                                                                  Chief Deputy Clerk

                                             December 13, 1997


        TO:      All recipients of the captioned order and judgment

        RE:      97-8034, Dobson v. Waugh, et al.
                 December 9, 1997


                 Please be advised of the following correction to the captioned decision:

               There is an error in the caption on the first page of the decision. Dan Price, II, is
        erroneously listed as “Crook County Jailer.” In fact, Mr. Price is a Judge, Sixth Judicial
        District, Crook County.

                 A corrected version of the first page is attached for your convenience.

                                                           Very truly yours,

                                                           Patrick Fisher, Clerk


                                                           Susie Tidwell
                                                           Deputy Clerk

        encl.
                                                                 F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                 DEC 9 1997
                              TENTH CIRCUIT
                                                            PATRICK FISHER
                                                                    Clerk

JAMES ELMER DOBSON,

            Plaintiff-Appellant,

v.                                       Case No. 97-8034

RON WAUGH, in his official capacity      (D.C. 97-CV-69-B)
as Justice of the Peace for Crook        (District of Wyoming)
County; TERRENCE L. O’BRIEN, in
his official capacity as Judge, Sixth
Judicial District, Crook County; DAN
PRICE, II, in his official capacity as
Judge, Sixth Judicial District, Crook
County; BRIAN MOORHOUSE, in his
official capacity as former Crook
County Jailer; STEVEN STAHLA, in
his official capacity as Crook County
Sheriff; TY STUTZMAN, in his
official capacity as Crook County
Deputy Attorney; BILL RICE, in his
official capacity as Crook County
Deputy Attorney; DALE SANDER, in
his official capacity as Crook County
Deputy Sheriff; APRIL GIES, in her
official capacity as Crook County
Deputy Sheriff; DOUGLAS DESKIN,
in his official capacity as Wyoming
Department of Transportation
Highway Patrol Officer,

            Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has unanimously

determined that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff James Elmer Dobson appeals the district court’s dismissal without

prejudice of his 42 U.S.C. § 1983 claims against three of the twelve defendants.

As this dismissal was not a final, appealable order, in the absence of certification

under Fed. R. Civ. P. 54(b), we dismiss the appeal for lack of jurisdiction under

28 U.S.C. § 1291. See Hutchinson v. Pfeil, 105 F.3d 566, 569 (10th Cir. 1997)

(“Under [28 U.S.C. §] 1291, we have jurisdiction only over ‘final’ decisions of

the district court, where finality is controlled by Fed.R.Civ.P. 54(b).”); Harolds

Stores, Inc. v. Dillard Dep’t Stores, Inc., 82 F.2d 1533, 1541 (10th Cir.) (“An

order that adjudicates fewer than all the claims raised is not a final, appealable



      * This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          2
decision unless the district court certifies it under Rule 54(b).”), cert. denied, 117
S. Ct. 297 (1996).

      For the foregoing reasons, we DISMISS Mr. Dobson’s appeal for lack of

jurisdiction. The mandate shall issue forthwith.

                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge




                                           3